Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2019 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-4 recite a server (i.e. machine), claim 5 recites a method (i.e. process), and claim 6 recites a non-transitory computer-readable medium (i.e. machine or article of manufacture). Therefore claims 1-6 fall within one of the four statutory categories of invention. 
Independent claims 1, 5, and 6 recite the limitations of displaying a schedule of the user; storing map information, and timetable information for public transportation; acquiring the rental place and the riding start time of the vehicle reserved by the user; setting the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information; executing a route search; outputting a route, a mode of transport, and an 
The judicial exception is not integrated into a practical application because the claims recite the additional elements of: a server configured to communicate with a terminal device, non-transitory computer-readable medium storing a program (claim 6), an external server, the terminal device executing a first application and a second application; memory, server communication device, and processor. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are computer components used to perform the above mentioned steps, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to 
Dependent claim 2 recites the limitations of updating to reflect, the route, the mode of transport, and the estimated travel time, which are acquired from the route search; and outputting a notification indicating of the update. The limitations are further directed to the abstract idea. The claim also recites the additional elements of the memory, a management database, the second application, the processor, the server communication device, and terminal device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are computer components used to perform the above-mentioned steps, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3 and 4 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 3 and 4 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (2008/0033640) in view of Asai (US 6,421,606).

Claim 1: A server configured to communicate with a terminal device used by a user, and an external server, (Amano ¶0196 and ¶0197 disclosing the navigation device having a terminal unit, and may be an in-vehicle unit, portable computer, phone, or PDA, acquiring information from the server unit (server); the network interconnects the terminal unit and service unit; ¶0195 and ¶0196 disclosing a service server unit (external server); ¶0341 further discloses the service server unit manages a plurality of parking lots and transmits to the server unit service information and additional service information and are located in parking lots (external))
wherein the terminal device is configured to execute a first application for the user to reserve a rental place and a riding start time of a vehicle while communicating with the external server, (Amano ¶0250 discloses the parking space (rental place) being reserved in response to the service application information from the server unit (in the terminal device); ¶0253 discloses the service content information including parking reservation service; ¶0254-¶0255 discloses the service application (first app) information transmitted from the server unit and when a user applies for a service, the service reservation information is added; contains an estimated arrival time information (riding start time) and parking reservation information (rental place) (see also ¶0258 and ¶0259 disclosing further the estimated arrival time info and parking reservation info); ¶0297 disclosing generating an estimated parking arrival time to the parking lots (riding start time); ¶0313 disclosing the service server unit receiving information transmitted from the server unit (in terminal device) and the service application recognizer recognizing the information; ¶0314 disclosing determining whether there is a request reservation of the parking lot, this is done via the service application recognizer (a part of the external server, ¶0313); ¶0316 disclosing acquiring a parking space of a vacant parking space and adding information indicating the parking space has been reserved)
and execute a second application that displays a schedule of the user, the server comprising: (Amano ¶0233 disclosing a route processor (second application) that includes a route searcher, travel setting section, travel time computing section, etc.; ¶0234 the route searcher generates travel route information (schedule); ¶0284 disclosing the terminal unit receiving transmission information and displaying the parking lots and travel routes for the user to select a parking lot; when the user selects the lot, the display controller displays the route information (schedule), this information from the route processor (¶0281))
a memory configured to store map information, and timetable information for public transportation; (Amano ¶0306 disclosing the processor recognizes timetable information of the public transportation information; ¶0102 discloses further the storage unit (memory) stores a public information table including timetable information)
a server communication device configured to acquire, from the external server, the rental place and the riding start time of the vehicle reserved by the user; (Amano unit for managing a plurality of parking lots; ¶0251 disclosing the service content information table containing information about the parking lot (rental place) where the service server unit  is installed; ¶0254 disclosing the service reservation in the server unit (device) table having service reservation information such as estimated arrival time information (riding start time), and the server unit and CPU communicating with external server 600 based on the service app information and ¶0320 discloses the server unit/device receiving information from the external service server unit; ¶0266 disclosing the service application recognizer including the estimated parking time; ¶0267 disclosing the parking reservation service information; see also ¶0314 and ¶0316 disclosing the parking reservation formation for the reserved parking space (rental place); see also Fig. 21 and ¶0254 and ¶0258 disclosing the service reservation table containing the reservation information about a reservation that has been made by the user or parking lot; the information includes the reservation ID…reservation information, estimated arrival time information, parking reservation number (see also ¶0259 further disclosing the parking space ID corresponding to a place that is only available to the user who has applied for the reservation service and not any other vehicles entering the parking lot), these limitations correspond to the rental place and estimate arrival time of the vehicle being reserved)

Amano in view of Asai discloses:
and a processor configured to set the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and execute a route search, 
setting travel routes from the current position of the vehicle to the parking lots (setting the rental place as a destination)), and also executing a route search (¶0307 disclosing the processor thereafter performing route searching steps (also discloses in ¶0303)). While Amano discloses map and timetable information (¶0306 disclosing the CPU and processor associating estimated parking arrival time information (riding start time), parking information (rental place), and recognizes the timetable information; ¶0305 disclosing based on map info, retrieving  parking information near the public transportation), Amano does not explicitly disclose that the rental place as a destination and riding start time as arrival time is set based on the map information and timetable information. Asai discloses this limitation/concept: (Asai Col. 7, Ln. 40-54 disclosing a train timetable being stored in the memory device, and collating the estimated arrival time of the user by the vehicle with the departure times (timetable info) of the trains from the station to confirm whether the user can catch the train; further acquiring parking lot information for the nearby station to confirm vacancy in the lot near the station; further Col. 15, Ln. 1-16 disclosing the railway stations and area around the stations (parking lots, etc.) are configured using nodes and links, each link cost is determined based on the timetable data and map data stored in the device; a search is employed and when the route from the location to destination comprises travel by vehicle, walking, public transportation and then walking the route search can be collectively performed using one algorithm (this citation is strictly for the route search)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amano to include that the rental place as a destination and riding based on the map information and timetable information as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amano in order to confirm whether the user can catch a train (Col. 7, Ln. 43-46 of Asai).

wherein the processor is configured to control the server communication device such that the server communication device outputs, to the terminal device, a route, a mode of transport, and an estimated travel time, which are acquired from the route search, and that the second application of the terminal device displays, as the schedule of the user, the route, the mode of transport, and the estimated travel time. 
Amano discloses displaying the schedule of the user, the route, mode of transport, and estimated travel time (Amano ¶0307 disclosing the processor performing the route searching; the CPU (server communication device) and the travel setting section (a part of the route processor) that retrieves travel means (modes of transport) such as “walk”, “bus”, and “railway” and generates travel means information; based on the travel means information, the processor computing the travel time; incidentally, the candidate travel route information and estimated destination arrival time information are associated with the parking information; ¶0295 disclosing information such as destination information and the like are acquired from various information received by the terminal unit in the route searching process; the CPU operates the information retriever to retrieve parking info; ¶0321 discloses recognizing from the terminal the request information for requesting route search processing, the server unit retrieves parking info and sets travel routes from the current position to the parking lots and parking lots to the destination); the travel routes are transmitted to the terminal unit and displayed on the terminal display section on the terminal unit; further ¶0343 (0321) disclosing the navigation device acquiring map info, info about the current position and destination, the route searcher of the route processor sets the travel routes and the routes and parking locations are superimposed on the map and displayed on the terminal display section (displaying the schedule and route)). Armano does not explicitly disclose outputting to the terminal device, a route, a mode of transport, and an estimated travel time, which are acquired from the route search. Asai discloses this limitation:(Asai Col. 6, Ln. 13-32 disclosing the navigation ECU with the display; known methods such as Dijkstra method can be used to search a route; road data is configured as a connection data of links and nodes, and among routes, the route having the smallest link cost is selected as the optimal route; the navigation ECU searches for a vehicular route, also a public transportation route (transport modes); the traffic info includes info about the requires time for traveling through a road (estimated time of travel, Col. Col. 5, Ln. 52-53), and the traffic info is supplied during the search Col. 6, Ln. 34-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amano to include outputting, to the terminal device, a route, a mode of transport, and an estimated travel time, which are acquired from the route search as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amano in order to confirm whether the user can catch a train (Col. 7, Ln. 43-46 of Asai).

Claims 5 and 6 method and non-transitory computer-readable medium, respectively. Claims 5 and 6 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a server. Claims 5 and 6 are therefore rejected for the same reasons as set forth above for claim. Furthermore, claim 6 recites: 
A non-transitory computer-readable storage medium storing a program that causesTSN201807245US00 TFN180347-US 23 a server to execute a control process, wherein the server is configured to communicate with a terminal device used by a user, and an external server, (Amano ¶0325 disclosing a CPU and programs stored on a recording medium in a manner readable by a computing section, i.e. computer; ¶0196 and ¶0197 disclosing the navigation (terminal) device having a terminal unit, and may be an in-vehicle unit, portable computer, phone, or PDA, acquiring information from the server unit (server); the network interconnects the terminal unit and service unit; ¶0195 and ¶0196 disclosing a service server unit (external server)

Claim 4: The server according to claim 1, wherein the mode of transport includes at least one of walking, a bus, and a train. (Amano ¶0307 disclosing the processor performing the route searching; the CPU (server communication device) and the travel setting section that retrieves travel means (modes of transport) such as “walk”, “bus”, and “railway” and generates travel means information)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (2008/0033640) in view of Asai (US 6,421,606) further in view of Gustafson (2016/0334235).

Claim 2:  Amano discloses: The server according to claim 1, wherein: 
the memory is configured to store a management database that includes the schedule of the user used in the second application; (Amano ¶0217 disclosing setting information to be stored in the unit and update the information stored in the storage 
and the processor is configured to control the server communication device such that the sever communication device outputs, to the terminal device, a notification indicating that the management database is updated. (Amano ¶0323 disclosing the map information and traffic condition table updated in the server unit (which stores the map information and traffic prediction table, ¶0324, (management database) and the updates information can be shared with the terminal unit; the terminal unit can acquire the most updated information ad provided proper navigation according to the most update information; the terminal display superimposes on the map information, the travel routes, required time information (¶0286))

Amano in view of Gustafson discloses:
the processor is configured to update the management database to reflect, in the management database, the route, the mode of transport, and the estimated travel time, which are acquired from the route search; 
Amano discloses the processor being configured to update the management database to reflect the route and estimated travel time acquired from the route search: (Amano ¶0323 disclosing the map information and traffic condition table updated in the server unit (which stores the map information and traffic prediction table, ¶0324, (management database) and the updates information can be shared with the terminal unit; the terminal unit can acquire the most updated information ad provided proper navigation according to the most update information; the terminal display superimposes on the map information, the travel routes, required time information (¶0286)). Amano does not explicitly disclose that the update reflects the mode of transport. Gustafson discloses this limitation: (Gustafson ¶0099 disclosing individual signals in the form of commands, event logging, etc. constitutes inputs relative to the system resulting in an update to the ITPA database or query (route search) which results in a recommendation; ¶0109 disclosing inputs may be transportation modes, schedules(routes), location, time and the data system is able to respond to queries and make travel suggestions such as the cheapest route, safest routes, etc. and the user may make a selection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amano in view of Asai to include that the processor is configured to update the management database to reflect…the mode of transport as taught by Gustafson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amano in view of Asai in order to provide travel suggestions, and provide the system with the necessary information backbone to keep travelers current and informed (see ¶0071 and ¶0109 of Gustafson).

Claim 3: The server according to claim 1, wherein the processor is configured to, 
when a predetermined operation of the user on the second application is detected, control the server communication device such that the server communication device outputs the map information to the terminal device, and that the second application displays the searched route on a map of the terminal device.  
Amano discloses the server communication device outputting map information to the terminal device and that the second application displays the searched route on a map of the terminal device (Amano ¶0234 disclosing the route searcher/processor responds to input of a signal user. Gustafson discloses the limitation of a predetermined operation of the user on the second application is detected: (Gustafson ¶0070 user handling service includes map request which device from layers 106 and/or 114; ¶0099 disclosing the service layer handles user enumerated event logged as an input (predetermined operation of the user) including updating the database as well as the overlap if the mapping and routing data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amano in view of Asai to include when a predetermined operation of the user on the second application is detected, control the server communication device such that the server communication device outputs the map information to the terminal device, and that the second application displays the searched route on a map of the terminal device as taught by Gustafson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amano in view of Asai in order to provide the system with the necessary information backbone to keep travelers current and informed (see ¶0071 of Gustafson).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628      

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628